Case 4:19-cv-00786-SDJ-KPJ Document 11 Filed 12/26/19 Page 1 of 9 PageID #: 137



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

 JASON LEE VAN DYKE                                                  §
                                                                     §
 v.                                                                  §                CASE NO. 4:19-CV-00786
                                                                     §
 MICHAEL SHACKLEFORD                                                 §


            DEFENDANT CHIEF SHACKLEFORD’S REPLY TO
      PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS

 TO THE HONORABLE JUDGE OF SAID COURT:

             COMES NOW MICHAEL SHACKLEFORD, Defendant, and files his REPLY                                               TO


 PLAINTIFF’S RESPONSE TO DEFENDANT ’S MOTION TO DISMISS, and would show:


                                   I.
      PLAINTIFF FAILS TO OVERCOME CHIEF’S ENTITLEMENT TO DISMISSAL

           Defendant Oak Point Police Chief Michael Shackleford moved to dismiss Plaintiff’s

 Complaint for False Arrest and “Malicious Prosecution” pursuant to FED . R. CIV . PROC. 12(b)(6)

 because Plaintiff has not alleged facts sufficient to maintain a claim against Chief Shackleford.

 Plaintiff’s Complaint against Chief Shackleford is based upon Plaintiff’s arrest for the Felony

 Offense of Obstruction or Retaliation for threatening to kill a witness [Tom Retzlaff] in State Bar

 disciplinary proceedings. Chief Shackleford’s Rule 12(b)(6) Motion shows that Plaintiff’s claims

 are not plausible because: 1) the causal connection has been broken by Independent Intermediaries;

 2) a cause of action for “Malicious Prosecution” is not recognized by the Fifth Circuit; 3) Chief

 Shackleford is entitled to Qualified Immunity with regard to the claims alleged by Plaintiff; and, 4)

 Plaintiff has failed to allege any facts upon which Chief Shackleford, a governmental employee,

 could be liable for punitive damages.

 CHIEF SHACKLEFORD’S REPLY TO PLAINTIFF’S RESPONSE TO MOTION TO DISMISS                                               Page 1
 T:\233\1\1122\70149\Pleadings\Shackleford\Motion to Dismiss\Reply to Plaintiff's Response to Motion to Dismiss.wpd
Case 4:19-cv-00786-SDJ-KPJ Document 11 Filed 12/26/19 Page 2 of 9 PageID #: 138



           Plaintiff responded by providing a rambling and unsupported five and one half page

 discussion regarding his history of disputes with Tom Retzlaff (“Retzlaff”) in which Plaintiff

 acknowledges the existence of the threatening emails and that the emails, which contain threats to

 kill Retzlaff for his role in the State bar grievance against Plaintiff, appear to have been from

 Plaintiff.1 Plaintiff’s RESPONSE questions the exhibits referenced in Chief Shackleford’s Rule

 12(b)(6) Motion and concedes that there is no claim for Malicious Prosecution in the 5th Circuit.2

 Finally, Plaintiff argues that Chief Shackleford is not entitled to Qualified immunity because it was

 somehow reckless to allege that probable cause existed to believe Plaintiff committed the felony of

 Obstruction or Retaliation where Plaintiff was the subject of a grievance proceeding with the State

 Bar of Texas and Tom Retzlaff, a witness in that proceeding, received emails which appeared to have

 come from Plaintiff, contained his [Plaintiff’s] address in Denton County, and stated, in pertinent

 part, “If my law career dies, you die with it” and “You have destroyed my life, and for that offense,

 you will pay with your own.”3 Plaintiff also claims that the alleged errors in Chief Shackleford’s

 probable cause affidavit were sufficient to taint the independent review by both the reviewing judge

 and the Jail Magistrate such that Independent Intermediary Doctrine somehow does not apply to

 break the causal chain.4

           Because Plaintiff’s RESPONSE fails to point to any allegations which would overcome Chief

 Shackleford’s entitlement to qualified immunity or present any plausible claims for False Arrest or

 Malicious Prosecution, Chief Shackleford’s MOTION TO DISMISS should be granted.



           1
           See P LAIN TIFF ’S R ESPO N SE TO D EFEN DAN T ’S M O TIO N TO D ISM ISS [Doc. 10], pp. 2-7 (Plaintiff speculated
 that his email was “hacked” or his workplace violated in order to send the emails in question, thereby acknowledging
 that the emails appear to have come from him may be found at pp. 6-7).
           2
               Id. at p. 1 and 9.
           3
               Id. at p. 9-15.
           4
               Id. at p. 14-15 .

 CHIEF SHACKLEFORD’S REPLY TO PLAINTIFF’S RESPONSE TO MOTION TO DISMISS                                               Page 2
 T:\233\1\1122\70149\Pleadings\Shackleford\Motion to Dismiss\Reply to Plaintiff's Response to Motion to Dismiss.wpd
Case 4:19-cv-00786-SDJ-KPJ Document 11 Filed 12/26/19 Page 3 of 9 PageID #: 139



                                                      II.
                                      RULE 9(b) AND EXTRINSIC EVIDENCE

           PLAINTIFF’S RESPONSE TO DEFENDANT ’S MOTION TO DISMISS incorrectly states that Chief

 Shackleford recognizes that “its [sic] motion is doomed under Rule 9(b)” and that the Chief attempts

 to use extrinsic evidence in support of his Rule 12(b)(6) Motion.5 To begin, neither Chief

 Shackleford nor his counsel understand how FED . R. CIV . PROC. 9(b) would even apply to Chief

 Shackleford’s Rule 12(b)(6) Motion, much less “doom it”. Furthermore, Plaintiff is incorrect in

 stating that Defendant is using extrinsic evidence in support of his motion. As clearly explained in

 Chief Shackleford’s MOTION                   TO   DISMISS, the exhibits referenced are the (1) public records

 referenced in Plaintiff’s COMPLAINT , and/or (2) complete copies of exhibits referenced in Plaintiff’s

 COMPLAINT , and/or (3) complete series of correspondence and exhibits [partially] referenced in

 Plaintiff’s COMPLAINT .6 To the extent Plaintiff’s comments could be construed to be objections to

 exhibits attached to Chief Shackleford’s MOTION TO DISMISS, such objections should be overruled.


                                  III.
        CHIEF SHACKLEFORD IS ENTITLED TO QUALIFIED IMMUNITY
     WITH REGARD TO PLAINTIFF’S ONLY POSSIBLE CLAIM - FALSE ARREST

           Plaintiff’s RESPONSE candidly concedes that there is no “freestanding constitutional right to

 [be] free from malicious prosecution” but then states that it does not matter because he has also

 claimed false arrest and, therefore, has purportedly stated a claim upon which relief can be granted.7

 Because Plaintiff has conceded any “malicious prosecution” claim, the Court need only look to see

 if Chief Shackleford is entitled to qualified immunity with regard to Plaintiff’s claim for false arrest.



           5
               Id. at p. 1.
           6
            See, D EFEN D AN T M ICH AEL S HACKLEFO RD ’S M O TIO N           TO   D ISM ISS [Dkt. 6], p.   4-6; See also F ED . R. O F
 E VID . 106.
           7
               P LAIN TIFF ’S R ESPO N SE TO M O TIO N   TO   D ISM ISS [Doc. 10] at p. 9.

 CHIEF SHACKLEFORD’S REPLY TO PLAINTIFF’S RESPONSE TO MOTION TO DISMISS                                                              Page 3
 T:\233\1\1122\70149\Pleadings\Shackleford\Motion to Dismiss\Reply to Plaintiff's Response to Motion to Dismiss.wpd
Case 4:19-cv-00786-SDJ-KPJ Document 11 Filed 12/26/19 Page 4 of 9 PageID #: 140



           "A public official is entitled to qualified immunity unless the plaintiff demonstrates that (1)

 the defendant violated the plaintiff's constitutional rights and (2) the defendant's actions were

 objectively unreasonable in light of clearly established law at the time of the violation." Porter v.

 Epps, 659 F.3d 440, 445 (5th Cir. 2011). The doctrine of qualified immunity "gives government

 officials breathing room to make reasonable but mistaken judgments, and protects all but the plainly

 incompetent or those who knowingly violate the law." Messerschmidt v. Millender, 132 S. Ct. 1235,

 1244-45, 182 L. Ed. 2d 47 (2012). When a defendant asserts qualified immunity, the burden then

 shifts to the Plaintiff to rebut this defense. Saldana v. Garza, 684 F.2d 1159, 1163 (5th Cir. 1982);

 McClendon v. City of Columbia, 305 F.3d 314, 323 (5th Cir. 2002)(en banc)(per curiam).

           Plaintiff claims that the “clearly established constitutional right” is to “be free from police

 arrest without a good faith showing of probable cause.8 While Plaintiff has a constitutional right to

 be free from arrest without a good faith showing of probable cause, parroting that such a right exists,

 without plausibly arguing that the right was indeed violated, is simply not sufficient. Plaintiff asserts

 that Chief Shackleford 1) recklessly alleged that an offense was committed in Denton County; and

 2) recklessly failed to disclose facts he knew or should have known concerning the reliability of the

 information obtained from Retzlaff.9 Plaintiff then asserts that all or substantially all of Chief

 Shackleford’s basis for seeking an arrest warrant was information obtained from Retzlaff and that

 no reasonable police officer or magistrate could have found Retzlaff to be a credible complainant.10

 Plaintiff’s hatred of Retzlaff, however, appears to have blinded him to the following facts which

 were not dependant upon the credibility of Retzlaff11:

           8
               Id. at p. 10.
           9
               Id. at p. 11.
           10
                Id. at p. 13.
           11
                It is of note that, while the Affidavit of Retzlaff contained a great many allegations concerning Plaintiff,
                                                                                                                      (continued...)
 CHIEF SHACKLEFORD’S REPLY TO PLAINTIFF’S RESPONSE TO MOTION TO DISMISS                                                       Page 4
 T:\233\1\1122\70149\Pleadings\Shackleford\Motion to Dismiss\Reply to Plaintiff's Response to Motion to Dismiss.wpd
Case 4:19-cv-00786-SDJ-KPJ Document 11 Filed 12/26/19 Page 5 of 9 PageID #: 141



           1.         On December 12, 2018, Plaintiff was the subject of a grievance filed against him
                      with the State Bar of Texas.

           2.         Tom Retzlaff was a witness or prospective witness on the grievance suit.

           3.         Kristin Brady was the Assistant Disciplinary Counsel to the State Bar assigned to the
                      proceeding against Plaintiff.

           4.         The emails attached to Retzlaff’s Affidavit appear to have come from Plaintiff and
                      list Plaintiff’s address in Denton County.

           5.         One of the emails attached to Retzlaff’s Affidavit indicates that a copy was also sent
                      to Kristin Brady.

           6.         The first email sent Wednesday, December 12, 2018 at 8:00:21 AM showed the
                      PLAINTIFF writing Tom Retzlaff, "’I promise you this motherfucker: If my law
                      career dies, you die with it’''. The second email sent Wednesday, December 12, 2018
                      at 8:01:42 AM showed the PLAINTIFF writing Tom Retzlaff "’Go fuck yourself and
                      what's left of your miserable life. You have destroyed my life, and for that offense,
                      you will pay with your own. That’s not a threat. That’s a PROMISE motherfucker.’”

           In order to meet his burden to rebut Chief Shackleford’s claim of qualified immunity,

 Plaintiff must show that there is existing precedent which clearly shows Chief Shackleford’s alleged

 constitutional violation. Vincent v. City of Sulphur, 805 F.3d 543, 547 (5th Cir. 2015), citing Morgan

 v. Swanson, 659 F.3d 359, 371 (5th Cir. 2011)(en banc). As explained in Vincent, the Court must

 “ask whether the law so clearly and unambiguously prohibited [the official’s] conduct that every

 reasonable official would understand that what he is doing violates [the law].” Vincent at 547, citing

 Morgan, 659 F.3d at 371 and Ashcroft v. al-Kidd, at 563 U.S. at 732. Plaintiff has not pointed to

 anything which would indicate that Chief Shackleford’s listing of Denton County, when the emails

 said they were from Plaintiff and listed Plaintiff’s address in Denton County, was so clearly and

 unambiguously prohibited that every reasonable official would understand that it violated the law.


           11
                (...continued)
 Chief Shackleford’s probable cause affidavit lists only those matters which were independently verifiable - the
 existence of a grievance proceeding against Plaintiff in which Retzlaff was a potential witness and emails which
 appeared to have come from Plaintiff which listed Plaintiff’s Denton County address and contain threats in Retzlaff’s
 life related to the grievance proceeding.

 CHIEF SHACKLEFORD’S REPLY TO PLAINTIFF’S RESPONSE TO MOTION TO DISMISS                                               Page 5
 T:\233\1\1122\70149\Pleadings\Shackleford\Motion to Dismiss\Reply to Plaintiff's Response to Motion to Dismiss.wpd
Case 4:19-cv-00786-SDJ-KPJ Document 11 Filed 12/26/19 Page 6 of 9 PageID #: 142



           Further, Plaintiff has not pointed to anything which would show every reasonable official

 would have understood that a discussion of Retzlaff’s alleged criminal history12 and a description

 of the history of disputes between Plaintiff and Retzlaff was required by law, particularly when the

 emails themselves appeared to have come from Plaintiff and contained explicit threats of retribution

 related to a legal proceeding. In other words, the clearly established law certainly did not compel

 that Chief Shackleford include information that the Plaintiff and Retzlaff had an acrimonious past.

 It was, quite simply, legally and factually irrelevant to the criminal charges at issue.

           Because Plaintiff has acknowledged that he has no claim for malicious prosecution and has

 failed to meet his burden to rebut Chief Shackleford’s claim of qualified immunity, Plaintiff’s

 Complaint fails to plead any plausible claim overcoming Chief Shackleford’s Qualified Immunity.


                                             IV.
                          INDEPENDENT INTERMEDIARY DOCTRINE APPLIES

           In his RESPONSE , Plaintiff argues that the independent intermediary doctrine does not apply

 when “the intermediary’s proceeding is tainted by an officer’s unconstitutional conduct.”13 As stated

 above, Plaintiff has claimed Chief Shackleford’s affidavit was “tainted” because it listed alleged that

 the offense occurred in Denton County and because it failed to discuss Retzlaff’s alleged criminal

 history and give a history of the disputes between Plaintiff and Retzlaff. With regard to the first

 “taint” - the claim that the offense occurred in Denton County - Plaintiff fails to explain how such

 a statement tainted the review by the independent intermediaries in light of the fact that the location

 of the crime is not a necessary factor with regard to TEX . PENAL CODE § 36.06 and, thus, could not

 have altered the findings of the independent intermediaries.


           12
           Although Plaintiff has alluded to Retzlaff’s criminal history, Plaintiff has not pointed to any public record
 from any jurisdiction which would support those allegations.
           13
                See P LAIN TIFF ’S R ESPO N SE TO M O TIO N   TO   D ISM ISS [Doc. 10] at p. 14-15.

 CHIEF SHACKLEFORD’S REPLY TO PLAINTIFF’S RESPONSE TO MOTION TO DISMISS                                               Page 6
 T:\233\1\1122\70149\Pleadings\Shackleford\Motion to Dismiss\Reply to Plaintiff's Response to Motion to Dismiss.wpd
Case 4:19-cv-00786-SDJ-KPJ Document 11 Filed 12/26/19 Page 7 of 9 PageID #: 143



           Furthermore, Plaintiff’s second alleged “taint” fails for a similar reason. In essence, Plaintiff

 argues that the independent intermediaries’ review was tainted because Chief Shackleford was

 reckless in failing to provide the alleged criminal history of the complainant [Retzlaff] and the

 history of hostilities between Plaintiff and Retzlaff. The fallacy of this argument is that it assumes

 the independent intermediaries, District Judge McFarling Judge and Jail Magistrate Ramsay, would

 not have found probable cause if they had known Retzlaff’s alleged criminal history and the history

 of the disputes between Retzlaff and Plaintiff.

           In support of his argument, Plaintiff cites to the Fifth Circuit’s opinion in Cuadra v. Hous.

 Indep. Sch. Dist., 626 F. 3d 808, 813 (5th Cir. 2010). Plaintiff’s reliance is misplaced. In Cuadra,

 the plaintiff had alleged he was falsely arrested for the offense of making false alterations to a

 government record because information had been intentionally withheld in order to obtain the

 indictment. In discussing the application of the Independent Intermediary Doctrine, the Cuadra

 court explained that the plaintiff’s allegation that the review by the independent intermediaries was

 “tainted”, without anything more, was insufficient. The Cuadra Court found that the plaintiff’s

 judicial admission that he had changed the records was sufficient alone to establish probable cause

 and held that the plaintiff had failed to offer enough to show that anyone had knowingly withheld

 exculpatory information.

           In the present case, as in Cuadra, the Plaintiff has alleged nothing more than that the review

 by both independent intermediaries was “tainted.” Plaintiff has acknowledged that the emails in

 question appeared to have come from him and, on their face, make death threats against a witness.

 Such information alone is more than sufficient to establish probable cause. Plaintiff failed to allege

 that Chief Shackleford knowingly withheld facts which would have somehow prevented a finding

 of probable cause. As such, Plaintiff has failed to overcome the independent intermediary doctrine.


 CHIEF SHACKLEFORD’S REPLY TO PLAINTIFF’S RESPONSE TO MOTION TO DISMISS                                               Page 7
 T:\233\1\1122\70149\Pleadings\Shackleford\Motion to Dismiss\Reply to Plaintiff's Response to Motion to Dismiss.wpd
Case 4:19-cv-00786-SDJ-KPJ Document 11 Filed 12/26/19 Page 8 of 9 PageID #: 144



                                                              V.
                                                          CONCLUSION

           Chief Shackleford’s MOTION                 TO   DISMISS asks the Court to dismiss Plaintiff’s suit in its

 entirety because the 5th Circuit does not recognize an independent cause of action for malicious

 prosecution and because the causal connection for false arrest was broken by the determination of

 probable cause by two independent intermediaries. Additionally, Chief Shackleford is entitled to

 Qualified Immunity with regard to his actions because Chief Shackleford’s actions were objectively

 reasonable in light of the law that was clearly established. Plaintiff’s attempt to avoid dismissal by

 making conclusory statements is insufficient to meet the Iqbal plausibility standard. Ashcroft v.

 Iqbal, 556 U.S. 662 (2009). Therefore, Plaintiff’s claims should be dismissed.



                                                              PRAYER

           WHEREFORE, PREMISES CONSIDERED, Defendant MICHAEL SHACKLEFORD

 prays that the Court grant his MOTION TO DISMISS ; that it dismiss Plaintiff’s claims and pleas for

 damages, and he have such other relief, at law or in equity, to which he may show himself entitled.



                                                                Respectfully submitted,

                                                       By:      /s/ Robert J. Davis
                                                                ROBERT J. DAVIS
                                                                State Bar No. 05543500
                                                                MATTHEWS, SHIELS, KNOTT,
                                                                EDEN, DAVIS & BEANLAND, L.L.P.
                                                                8131 LBJ Freeway, Suite 700
                                                                Dallas, Texas 75251
                                                                972/234-3400 (office)
                                                                972/234-1750 (telecopier)

                                                                ATTORNEYS FOR DEFENDANT
                                                                MICHAEL SHACKLEFORD


 CHIEF SHACKLEFORD’S REPLY TO PLAINTIFF’S RESPONSE TO MOTION TO DISMISS                                               Page 8
 T:\233\1\1122\70149\Pleadings\Shackleford\Motion to Dismiss\Reply to Plaintiff's Response to Motion to Dismiss.wpd
Case 4:19-cv-00786-SDJ-KPJ Document 11 Filed 12/26/19 Page 9 of 9 PageID #: 145



                                              CERTIFICATE OF SERVICE

 I hereby certify that on December 26, 2019, I electronically filed the foregoing document with the
 clerk of the Court for the Eastern District, using the electronic case filing system of the Court. The
 electronic case filing system sent a “Notice of Electronic Filing” to the following party of record who
 has consented in writing to accept this Notice as service of this document by electronic means:
 Jason Van Dyke.

                                                                /s/ Robert J. Davis
                                                                ROBERT J. DAVIS




 CHIEF SHACKLEFORD’S REPLY TO PLAINTIFF’S RESPONSE TO MOTION TO DISMISS                                               Page 9
 T:\233\1\1122\70149\Pleadings\Shackleford\Motion to Dismiss\Reply to Plaintiff's Response to Motion to Dismiss.wpd
